Citation Nr: 0621190	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-34 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim to establish basic eligibility for 
Department of Veterans Affairs (VA) benefits.

2.  Basic eligibility for VA benefits.



ATTORNEY FOR THE BOARD

J. Watson, Law Clerk







INTRODUCTION

The appellant has no verified active military service.  She 
claims to have service as a recognized guerrilla in the 
Philippine Commonwealth Army, from November 1942 to September 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 determination of the VA Regional 
Office (RO) in Manila, Republic of the Philippines, which 
denied the appellant eligibility for VA benefits.


FINDINGS OF FACT

1.  In a September 2002 decision, the RO denied basic 
eligibility for VA benefits.  A notice of disagreement was 
not received within the subsequent one-year period.

2.  Evidence submitted since the RO's September 2002 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  The National Personnel Records Center (NPRC) has provided 
certification that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.


CONCLUSIONS OF LAW

1.  The RO's September 2002 decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's September 2002 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005), 38 C.F.R. 
§ 3.156 (2005).

3.  The requirements of basic eligibility for VA benefits, 
based on qualifying service of the appellant, have not been 
met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.41, 
3.102, 3.159, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has not specifically addressed whether the VCAA 
applies to cases involving basic eligibility for VA benefits.  
The Court has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive of the 
appellant's claim.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002).  Nevertheless, the appellant has been provided 
VCAA notice and assistance.

Prior to the initial decision on the appellant's claim, a 
letter dated in April 2002 fully satisfied the duty to notify 
provisions.  The Board has reopened the new and `material 
claim and this letter addressed the merits of the claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claim.  The April 2002 letter 
told the appellant to provide any relevant evidence in her 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

In Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Court 
commented on a certain perceived regulatory discrepancy 
regarding the types of documentation which a claimant may 
submit as evidence of valid military service.  In that case, 
the Court also held that an RO letter to the appellant which 
set forth certain notice provisions required by VCAA was not 
adequate because the letter only set out the types of 
evidence necessary to substantiate the underlying claim for 
benefits rather than the types of evidence necessary to show 
valid service.  However, in Pelea v. Nicholson, No. 01-1138 
(U.S. Vet. App. June 5, 2006) (per curiam order), due to the 
death of the claimant, the Court recalled the entry of 
judgment and mandate in Pelea v. Nicholson, 19 Vet. App. 296 
(2005), withdrew the August 5, 2005, opinion, vacated the 
Board's decision, and dismissed the appeal for lack of 
jurisdiction due to the appellant's death after judgment was 
entered but before mandate was issued.  Accordingly, the 
prior directives of Pelea v. Nicholson, 19 Vet. App. 296 
(2005) are no longer for application. 

In noting that Pelea is no longer applicable, the Board 
points out that because it has not been established that the 
appellant is a "veteran" for VA purposes, and since there 
is no additional and pertinent information to dispute the 
most recent service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
This case hinges on whether the appellant has recognized 
service to be considered a "veteran," and in this regard 
the service department has verified that she does not have 
the requisite service.  No notice can change the appellant's 
legal status.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice the appellant 
might receive.  Any noncompliance with the notice provisions 
of the VCAA is harmless.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of eligibility, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


New and Material

In a September 2002 decision, the RO denied basic eligibility 
for VA benefits.  A notice of disagreement was not received 
within the subsequent one-year period.  Although 
correspondence was received within one year, it did not refer 
to the September 2002 decision nor indicate an intent to 
appeal that decision.  The RO's September 2002 decision is 
final.  38 U.S.C.A. § 7105.  In March 2004, the appellant 
sought to reopen her claim.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
claimant's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
appellant had not established that she had valid military 
service.  

Since the prior final decision, evidence has been added to 
the claims file.  The appellant submitted a Philippine Army 
certificate showing military service.  

The additional evidence is new and material as the 
credibility is presumed.  Thus, evidence submitted since the 
RO's September 2002 decision, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  New and 
material evidence has been received since the RO's September 
2002 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


Eligibility for VA Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

With regard to Philippine service, service department 
certifications document various forms of service.  See 38 
C.F.R. §§ 3.8, 3.9 (2001), redesignated at 38 C.F.R. §§ 3.40, 
3.41 (2005), respectively.  Generally, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 
Vet. App. 530 (1992).

Where the service department certifies recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer, such service is included for 
compensation benefits, but not for pension or burial 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.9(a), (d).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Where service department certification is required, see 38 
C.F.R. § 3.203(c), the service department's decision on such 
matters is conclusive and binding upon VA.  Duro v. 
Derwinski, 2 Vet. App. at 532.  Thus, if the United States 
service department declines to verify the claimed service, 
the applicant's only recourse lies within the relevant 
service department, not VA.  Soria v. Brown, supra, 118 F. 3d 
at 749.

The original Pelea case appeared to question the impact of 38 
C.F.R. § 3.203 on the question of verification of service.  
As noted, this case is no longer precedent opinion.  Further, 
the Board points out that 38 C.F.R. § 3.203 provides that VA 
may accept evidence submitted by a claimant without 
verification from the service department if it meets certain 
criteria.  First, the regulation appears to be permissive as 
evidenced by use of the word "may."  Second, 38 C.F.R. § 3.41 
states that for Philippine service the period of active 
service will be the date certified by the Armed Forces.  
Under 38 C.F.R. § 3.1(a), "Armed Forces" means the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  In view of these 
regulatory provisions, the Board concludes that "service 
department" means the appropriate unit of the Armed Forces 
responsible for certifying service.  In this case, the United 
States Army Reserve Personnel Command (ARPERSCOM) through 
NPRC, which is a military records repository, has properly 
provided the certification requested.   See June 2004 RO 
Memorandum For File; see also July 2002 and August 2004 
responses from NPRC.

In short, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based upon Philippine service 
unless a United States service department documents or 
certifies his or her service.  Soria v. Brown, 118 F. 3d at 
749.

The appellant maintains that she is entitled to VA benefits 
based upon her alleged qualifying military service in the 
United States Armed Forces during World War II.  While she 
has submitted evidence, including various certificates, in 
support of her claim, this documentation fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that none of her submissions consists of a 
document from a United States service department.

In both July 2002 and August 2004, the NPRC certified that 
the appellant had no recognized guerrilla service, nor had 
she been a member of the Commonwealth Army in the service of 
the Armed Forces of the United States.

As stated, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service because none of those documents was 
issued by a United States military service department.  Also, 
the July 2002 and August 2004 NPRC certifications, indicating 
that the appellant had no qualifying service, are binding on 
VA. See generally Spencer v West, 13 Vet. App. 376 (2000).  
Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

Therefore, the Board finds that the appellant had no 
qualifying service in the United States Armed Forces, that 
she is not a "veteran" for VA benefits purposes and that she 
is thus not eligible for benefits under the laws administered 
by VA.  As the law and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Basic eligibility for VA benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


